Exhibit 99.1 News Release QEP Resources, Inc. 1050 17th Street, Suite 500 Denver, CO80265 April 24, 2012 NYSE:QEP Contact:Scott Gutberlet Phone:303-672-6988 QEP RESOURCES REPORTS 2 OF $345.7 MILLION AND PRODUCTION OF 74.2 BCFE DENVER — QEP Resources, Inc. (NYSE:QEP) reported Adjusted EBITDA (a non-GAAP measure) of $345.7 million for the first quarter of 2012 compared to $305.8 million in the first quarter of 2011, a 13% increase.Factors driving QEP Resources results included 13% higher total net production, 113% higher oil and NGL production, and a 7% increase in net realized crude oil prices at QEP Energy, combined with a 75% increase in gas processing margins at QEP Field Services. ADJUSTED EBITDA BY SUBSIDIARY Three Months Ended March 31, Change (in millions) QEP Energy $ $ 8 % QEP Field Services 37 % QEP Marketing and other -75 % Total Adjusted EBITDA (1) $ $ 13 % See attached schedule for a reconciliation of Adjusted EBITDA to netincome. QEP Resources net income during the first quarter of 2012 was $155.2 million, or $0.87 per diluted share, compared to $73.2 million, or $0.41 per diluted share in the first quarter of 2011.Excluding changes in unrealized gains and losses on derivative contracts and gains from asset sales, QEP Resources adjusted net income (a non-GAAP measure) was $73.7 million or $0.41 per diluted share in the first quarter of 2012 compared to $53.6 million or $0.30 per diluted share in the first quarter of 2011. 1 NET INCOME BY SUBSIDIARY (1) Three Months Ended March 31, Change (in millions, except per share amounts) QEP Energy $ $ % QEP Field Services (2) 62 % QEP Marketing and other -19 % NET INCOME $ $ % Net income per diluted share $ $ Weighted-average diluted shares Through December 31, 2011, QEP designated most of its natural gas, oil and NGL derivative contracts as cash flow hedges, whose unrealized fair value gains and losses were recorded to accumulated other comprehensive income on QEP’s balance sheet.Effective January 1, 2012, the Company elected to de-designate all of its natural gas, oil and NGL derivative contracts that had previously been designated as cash flow hedges, and elected to discontinue hedge accounting prospectively.During the first quarter of 2012, realized and unrealized gains and losses from the change in market value are recorded into earnings and are shown below operating income on the Condensed Consolidated Income Statement.Conversely, during the first quarter of 2011, the realized gains and losses on derivative contract settlements were included in each respective revenue category on the Condensed Consolidated Income Statement and the unrealized gains and losses on derivative contracts that were designated as hedges were recorded in accumulated other comprehensive income. Net income represents amounts attributable to QEP Resources after deducting non-controlling interest. “Against a backdrop of rapidly declining natural gas prices, QEP Resources continued to focus on successful execution across our diverse asset portfolio,” said Chuck Stanley, President and CEO.“In this environment, capital allocation becomes especially critical to the continued profitable growth of our company.QEP Energy production in the first quarter of 2012 was up 13% from the same period last year, driven by strong results from the Pinedale Anticline play, combined with significant contribution from new wells in western Oklahoma and the Williston Basin.With close to 90% of QEP Energy capital directed to higher-margin oil and liquids-rich gas plays, we grew oil and NGL production 113% in the first quarter of 2012 compared to the first quarter of 2011.For the full year, we expect oil and NGLs to comprise over 20% of total QEP Energy production compared to 14% in 2011.As a result of the increase in crude oil and NGL production, 50% of QEP Energy’s field-level production revenues during the first quarter of 2012 came from liquids.Our midstream business, QEP Field Services, also had an excellent first quarter, thanks to a combination of strong operating results and attractive gas processing margins.Our new Blacks Fork II plant continues to perform well, and the midstream team is now focused on new projects to drive growth for the remainder of 2012 and beyond,” Stanley added. Financial and Operating Results QEP Energy ● Natural gas, oil and NGL net production increased to 74.2 billion cubic feet of natural gas equivalent (Bcfe) in the first quarter of 2012 compared to 65.9 Bcfe in 2011.Crude oil and NGL comprised 20% of reported production volumes in the first quarter of 2012, up from 10% of total production in the first quarter of 2011. ● Adjusted EBITDA increased 13% compared to the first quarter of 2011, driven by a 13%increase in production and a 7% increase in net realized crude oil prices, partially offset by a 13% decrease in net realized natural gas prices and a 13% decrease in net realized NGL prices. ● Net realized natural gas prices averaged $4.15 per thousand cubic feet (Mcf), compared to $4.77 per Mcf in the first quarter of 2011.Field-level natural gas prices in the first quarter of 2012 were $2.71 per Mcf compared to $4.06 per Mcf in the first quarter of 2011.Natural gas related derivative settlements contributed $85.7 million in the first quarter of 2012 ($1.44 per Mcf) compared to $42.0 million in the 2011 first quarter ($0.71 per Mcf). 2 ● Net crude oil and NGL revenues increased 98% compared to the first quarter of 2011 and represented approximately 50% of field-level production revenues. ● Net realized crude oil prices averaged $88.47 per barrel, up 7% compared to the first quarter of 2011.Oil related derivative settlements contributed a loss of $2.7 million in the 2012 first quarter ($2.20 per bbl). ● Net realized NGL prices averaged $41.21 per barrel, down 13% compared to the first quarter of 2011.NGL related derivative settlements contributed $0.4 million ($0.34 per bbl) in the first quarter of 2012. ● Capital investment (on an accrual basis) in the first quarter of 2012 was $293.0 million, comprised of $291.6 million in drilling and completion and other expenditures (including $0.1 million of dry hole exploration expense) and $1.4 million in property acquisition costs. QEP Field Services ● Adjusted EBITDA increased 37% compared to the first quarter of 2011, driven by a 75% increase in processing margin.Net income was $45.4 million, up 62% compared to the first quarter of 2011. ● Capital investment (on an accrual basis) in the first quarter of 2012 to expand capacity at its gathering, processing and treating facilities totaled $47.2 million. QEP Resources ● During the first quarter of 2012, the Company issued $500.0 million of 5.375% Senior Notes due October 2022.The proceeds from the Senior Notes were used to pay down the Company’s revolving credit facility. QEP Resources 2012 Adjusted EBITDA and Production guidance remains unchanged Despite the continued decline in 2012 natural gas prices, QEP expects 2012 Adjusted EBITDA to range from $1,350 million to $1,450 million and QEP Energy 2012 production to range from 305 to 310 Bcfe, unchanged from previous guidance. The company’s guidance assumes commodity derivative positions in place on the date of this release and other assumptions summarized in the table below: Guidance and Assumptions Current Forecast Previous Forecast QEP Resources Adjusted EBITDA (millions) $
